EXHIBIT 10.2




SUBLEASE




This sublease is entered into between PDQ AUCTIONS, LLC, a Florida limited
liability whose business address is c/o Mark Lechter, 2100 NE 19th Avenue,
Wilton Manners, FL 33305, Sublessor, and HLM PAYMEON, INC., a Florida
corporation whose business address is 5961 NE 18th Terrace, Fort Lauderdale,
Florida 33308Sublessee.  This sublease shall not be effective until it has been
consented to in writing by landlord as defined in the Lease attached hereto
(hereinafter the “Landlord”)




Section I

Demise and Use




Sublessor leases to Sublessee and Sublessee leases from Sublessor, the business
premises described as 2599 North Federal Highway, Fort Lauderdale, FL 33305
(hereinafter the “Premises”).  This Sublease shall be governed by the terms of
the attached lease (hereinafter the “Lease”), which is incorporated herein.  In
the event of any conflict between the terms of the Lease and the terms of this
Sublease, the Sublease shall control.










Section II

Quiet Enjoyment




If Sublessee performs the terms of this sublease, Sublessor warrants that
Sublessee will have quiet enjoyment and peaceful possession of the space leased,
and that it will defend Sublessee in such quiet enjoyment and peaceful
possession during the term of this sublease without interruption by Sublessor or
Landlord, or of any person rightfully claiming under either of them.




Section III

Sublessee To Pay Lease Rent




Sublessee shall  pay the rent recited in the Lease directly to Landlord, at the
address provided for in the Lease, and shall provide Sublessor with copies of
all payments as they are remitted to Landlord.  Sublessee shall further perform
and observe the lessee's covenants and stipulations contained in the Lease.   




Section IV

Term of Sublease




The term of this sublease shall begin on October 22, 2015, and shall continue
until the expiration of the Lease, including all renewal options, or default as
provided herein below.   








--------------------------------------------------------------------------------

Section V

Sublease Rent




Sublessee agrees to pay to Landlord, as rent for the Premises, the sum of
$5,617.50, which includes applicable sales tax, each month on the first day of
each month.  Rent for the month of October 2015 shall be paid by Sublessor to
Landlord, and shall be prorated at closing of the transaction between Sublessor
and Sublessee (hereinafter referred to as the “Closing”). Beginning with the
rent due for the month of June 2020, and continuing through the end of the
renewal option period, Sublessee shall pay a monthly rental amount, including
applicable sales taxes of $5,899.00.  At the Closing, Sublessee shall, in
addition to all other amounts, pay the sum of $5000 to Sublessor as a security
deposit pursuant to paragraph 2.1 of the Lease, and pay to Sublessor the sum of
$5,899.00 as last month’s rent.  As additional consideration for this Sublease,
Sublessee’s parent company, PAYMEON, INC, a Nevada corporation, shall issue a
convertible promissory note to Mark Lechter and Scott Balson which shall be
delivered at the time of execution of this Sublease.




Section VI

Holdover




Any holdover at the expiration of this sublease with Sublessor's consent shall
be on a month-to-month basis, which tenancy may then be terminated as provided
by the laws of the State of Florida. During the holdover tenancy, Sublessee
agrees to pay monthly to Landlord the same rate of rental as in effect at the
time of the termination and agrees to be bound by the terms of this sublease
insofar as they are applicable.




Section VII

Sublessee To Comply with Lease Terms; Indemnity to Lessor




Sublessee agrees to perform and observe the covenants, conditions, and terms of
the Lease on the part of the tenant as defined in the Lease (hereinafter the
“Tenant”) to be performed and observed, and to indemnify Sublessor against all
claims, damages, and expenses arising out of nonperformance or nonobservance of
such covenants, conditions, and terms.  Further, Sublessee hereby agrees to
fully indemnify and hold Sublessor harmless for costs of compliance with, and
any costs, fees, fines, or penalties in any way related to the American’s with
Disabilities Act (ADA).




Section VIII

Services and Utilities




Sublessee shall pay all utilities and services incurred by it at the Premises
for the term of this sublease, and on the day of Closing shall establish
accounts in its name for all utilities, refuse collection, electric service, and
phone and internet service.




Section IX

Use for Business Purposes




The Premises shall be used for general office use and retail sales, and shall be
otherwise subject to the terms of Paragraph 7 of the Lease.  





--------------------------------------------------------------------------------

Section X

No Waste, Nuisance, or Illegal Use




Sublessee shall not commit waste on the Premises, nor maintain, commit, or
permit a nuisance on the Premises, or use the Premises for an unlawful purpose.
Sublessee shall conform to all applicable laws and ordinances respecting the use
and occupancy of the Premises here relating to matters not covered elsewhere in
this sublease.




Section XI

Alterations, Additions, and Improvements




Sublessee shall not make alterations, additions, or improvements on the Premises
without first obtaining the written consent of Sublessor. All alterations,
additions, and improvements that shall be made shall be at Sublessee's expense,
shall become Sublessor's property, and shall remain on and be surrendered with
the Premises as a part of the Premises at the termination of this sublease
without disturbance, molestation, or injury. Nothing contained in this paragraph
shall prevent Sublessee from removing all office machines and equipment and
trade fixtures customarily used in its business and which were transferred to
Sublessee by Sublessor at Closing.




Section XII

Liens




Sublessee shall keep the leased premises free and clear of liens arising out of
any work performed, materials furnished, or obligations incurred by Sublessee,
including mechanics' liens.




Section XII

Signs




Sublessee covenants and agrees that no signs or symbols shall be placed in the
windows or doors of the premises, or on any exterior part of the building
without the Sublessor's prior written approval. Any sign or symbol placed on the
exterior of the building or in the windows or doors of the building so as to be
visible from the street, that is not in accordance with the Lease, shall be
removed immediately on demand by Sublessor and if not so removed within 24 hours
will constitute a breach of this sublease.




Section XIII

Access for Inspection and Repairs




Sublessee shall allow Landlord and his agents, free access at all reasonable
times to the Premises for the purpose of inspecting or of making repairs,
additions, or alterations to the Premises or any property owned by or under the
control of lessor or Sublessor.








--------------------------------------------------------------------------------




Section XIV

Repairs and Maintenance




Subject to the Landlord’s obligations under the Lease, Sublessee, unless
specified to the contrary in this sublease, shall maintain the Premises
subleased in good repair and tenantable condition during the continuance of this
sublease.




Section XV

Public Liability Insurance




Sublessee agrees to carry liability insurance insuring  Sublessee, Sublessor,
and Landlord against all claims for personal injury or property damage caused by
conditions or activities on the Premises in amounts to be approved by Sublessor,
and that the insurance policy shall be so written as to insure both the
Sublessor and the Sublessee, and to provide for coverage of Landlord as
additional insured as required by paragraph 25 of the Lease. However, the limit
of the policy must be no less than the limits set forth under the initial Lease
as of the date hereof.




Section XVI

Damage or Destruction by Fire, War, or Acts of God




In the event that the Premises are rendered untenantable in whole or in
substantial part as result of destruction or damage by fire, acts of war, or
acts of God this sublease shall be governed by the provisions of paragraph 10 of
the Lease.  Sublessee shall be required to obtain and maintain the insurance
policies required by paragraph 25 of the Lease, naming Sublessor and Landlord as
additional insured.  In addition to all other requirements of the Lease,
Sublessee shall be required to obtain and maintain business interruption
insurance in an amount sufficient to pay the rent due hereunder, and to pay
Sublessee’s obligation to Sublessor’s principals and the related entity’s
principals.




Section XVII

Waiver of One Breach Not Waiver of Others




Waiver of one breach of a term, condition, or covenant of this sublease by
either party to this sublease shall be limited to the particular instance and
shall not be construed as a waiver of past or future breaches of this sublease
or other terms, conditions, or covenants.




Section XVIII

Default by Sublessee




If Sublessee fails and neglects to fully perform any of the covenants contained
herein, or contained in the Lease, then it shall be in default.  Sublessee
specifically agrees that its default, as defined herein, shall also constitute a
default of the promissory note and require immediate payment in full of the
outstanding balance and all accrued interest.  However, the foregoing shall not
be applicable if, at the time of the event of default as defined herein, the
promissory note had already been converted to stock.  In addition to the
foregoing, the provisions of paragraph 12 of the Lease shall be incorporated
herein with the exception that Sublessee must cure any default within five (5)
calendar days of receiving notice from Sublessor.








--------------------------------------------------------------------------------




Section XIX

Default by Sublessor




If Sublessor defaults under the Lease and/or gives the Landlord the right to
terminate the Lease, the parties agree to provide Sublessee with a 30 day period
materially satisfy the terms and conditions of the Lease and the parties shall
assign the Lease from Sublessor to Sublessee without additional consideration.  




Section XX

Termination




If Sublessee abandons or vacates the leased premises or is dispossessed for
cause by Sublessor before the termination of this sublease, or any renewal of
this sublease, Sublessor may, on giving five (5) days' written notice to
Sublessee, declare this lease forfeited and may then make reasonable efforts to
relet the premises. Sublessee shall be liable to Sublessor for all damages
suffered by reason of such forfeiture. Such damages shall include, but shall not
be limited to, the following: (1) all actual damages suffered by Sublessor until
the property is relet, including reasonable expenses incurred in attempting to
relet; (2) the difference between the rent received when the property is relet
and the rent reserved under this lease.




Until the premises have been relet, Sublessee agrees to pay to Sublessor, on the
same days as the rental payments are due under this lease, the actual damages
suffered by Sublessor since the last payment, either rent or damages, was made.
After the premises have been relet, Sublessee agrees to pay to Sublessor, on the
last day of each rental period, the difference between the rent received for the
period from reletting and the rent reserved under this lease for that period.




Sublessee may terminate this sublease upon one hundred eighty (180) days written
notice to Sublessor.  However, exercising this option shall also cause the
promissory note to become due and payable no later than thirty (30) days from
the date that notice is given pursuant to this paragraph.




This sublease will terminate naturally upon termination of the Lease.  




Section XIX

Applicable Law




Florida law shall be used in interpreting this lease and in determining the
rights of the parties under it.




Section XXII

Surrender of Premises and Keys at Termination




Sublessee agrees that at the expiration of this sublease, it will quit and
surrender the subleased premises without notice, and will deliver to Sublessor
all keys belonging to the premises.







Section XXIII

Disposition of Fixtures and Personal





--------------------------------------------------------------------------------

Property at Termination of Lease




All alterations, additions, and improvements made by Sublessee in accordance
with Section XI of this sublease, affixed to the Premises, shall become
Sublessor's property as provided in that section, and shall be surrendered with
the Premises as a part of the Premises as provided in that section. Provided
that Sublessee has satisfied its obligations under the promissory note,
Sublessee may remove all personal property, trade fixtures, and office
equipment, whether attached to the Premises or not, provided that it may be
removed without serious damage to the Premises. Otherwise, in the event of
default under the promissory note, Sublessor shall have a lien against all
inventory, personal property, trade fixtures, and office equipment of Sublessee
until the obligations contained in the promissory note and this Sublease have
been fully satisfied.




Section XXIV

Notices




Except where otherwise required by statute, all notices given pursuant to the
provisions of this sublease shall be in writing, addressed to the party to whom
the notice is given, and sent by registered or certified mail as follows:  




If to Sublessee:




HLM PayMeOn, Inc.

5961 NE 18th Terrace

Fort Lauderdale, Florida 33308

Attention:  Edward Cespedes, President and CEO




If to Sublessor:

PDQ Auctions, LLC

c/o Mark Lechter

2100 NE 19th Ave.

Wilton Manors, FL 33305

 

Section XXV

Binding Effect on Heirs, Successors, and Assigns




The terms, conditions, and covenants of this sublease shall inure to and be
binding on the heirs, successors, administrators, executors, and assigns of the
parties to this sublease, except as otherwise provided in the sublease.




Section XXVI

No Assignment or Second Sublease Without Consent




Sublessee shall not sell or assign this sublease or any part of this lease, or
any interest in it, or re-sublet the subleased premises in whole or in part
without first obtaining the written consent of Sublessor and Landlord. This
sublease shall not be assigned by operation of law. If Sublessor and lessor once
give consent to assignment of this sublease or of any interest in it, they shall
not be barred from afterwards refusing to consent to any further assignment. Any
attempt to sell, assign, or re-sublease without written consent of Sublessor and
lessor shall be deemed sufficient grounds for dispossession and shall entitle
Sublessor to proceed pursuant to the default provisions of this lease if it so
elects.





--------------------------------------------------------------------------------




Executed on October 22, 2015







SUBLESSOR:

PDQ Auctions, LLC, a Florida limited liability company  







/s/ Mark Lechter

 

By:  Mark Lechter, its Manager

 







SUBLESSEE

HLM PAYMEON, INC., a Florida corporation







/s/ Edward A. Cespedes

 

By:  Edward A. Cespedes, President

 







LANDLORD







/s/ Michael Rauf

 

By:  Michael Rauf

 


















